Fourth Court of Appeals
                               San Antonio, Texas
                                     April 17, 2015

                                  No. 04-14-00564-CV

              IN THE ESTATE OF WADE R. BEDELL, JR., DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013-PC-0636
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
    The appellee's unopposed second motion for extension of time to file brief is hereby
GRANTED. Appellee's brief is due on or before April 23, 2015.




                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court